UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 79.68% (Cost $1,037,090,798) Agricultural Products 0.97% Chaoda Modern Agriculture Holdings Ltd., Gtd Sr Note (Cayman Islands) (S) 7.750% 02-08-10 BB $1,980 1,980,000 Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (S) 8.250 02-15-49 BB 5,750 5,721,250 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 B 5,800 5,119,611 Apparel, Accessories & Luxury Goods 0.62% Hanesbrands, Inc., Sr Note (L)(P)(S) 8.735 12-15-14 B- 7,960 8,139,100 Broadcasting & Cable TV 3.65% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B- 7,953 8,151,825 Charter Communications Holdings I, LLC, Gtd Sr Note (P) 12.125 01-15-15 CCC- 3,000 2,962,500 Gtd Sr Note (G) 11.000 10-01-15 CCC- 3,000 3,112,500 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BB+ 6,750 6,353,940 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 8,006,013 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 1,978,238 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note (L) 8.000 03-15-12 B 7,925 8,162,750 XM Satellite Radio, Inc., Gtd Sr Note (P) 9.860 05-01-13 CCC 4,500 4,443,750 Gtd Sr Note (L) 9.750 05-01-14 CCC 5,000 5,050,000 Building Products 0.45% Masonite International Corp., Sr Note (Canada) (G)(S) 11.000 04-06-15 CCC+ 6,000 5,985,000 Casinos & Gaming 5.40% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 2,540 2,647,950 Isle of Capri Casinos, Inc., Gtd Sr Sub Note 9.000 03-15-12 B 4,500 4,702,500 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 10,070 10,573,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,150,000 Mandalay Resort Group, Sr Sub Note (L) 9.375 02-15-10 B+ 3,850 4,109,875 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) MGM Mirage, Inc., Gtd Sr Note (L) 7.625 01-15-17 BB 5,140 5,204,250 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,628,000 Sr Sub Note (L) 7.125 08-15-14 B 2,890 2,940,575 Sr Sub Note (L) 6.375 07-15-09 B 5,080 5,080,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 5,125 5,368,437 Penn National Gaming, Inc., Sr Sub Note 6.750 03-01-15 B+ 2,800 2,695,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,500 2,737,500 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 500 503,750 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B+ 8,700 9,048,000 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 BB- 5,591 5,912,482 Commodity Chemicals 0.27% Braskem SA, Note (Brazil) (S) 11.750 01-22-14 BB 2,800 3,578,400 Construction & Farm Machinery & Heavy Trucks 0.36% Manitowoc Co., Inc. (The), Sr Note 7.125 11-01-13 BB- 4,600 4,692,000 Consumer Finance 0.13% Capital One Capital IV, Gtd Sub Bond (L) 6.745 02-17-37 BBB- 1,745 1,774,648 Diversified Banks 1.79% Banco Macro SA, Note (Argentina) (S) 8.500 02-01-17 B2 5,310 5,363,100 European Investment Bank, Note (New Zealand) (D) 6.080 04-21-08 AAA 6,695 4,603,370 Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 6,844,687 International Bank for Reconstruction & Development, Note (New Zealand) (D) 5.240 08-28-07 AAA 4,960 3,427,676 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,386,344 Diversified Commercial & Professional Services 0.46% ARAMARK Corp., Sr Note (S) 8.500 02-01-15 B- 2,915 3,027,956 Sr Note (P)(S) 8.860 02-01-15 B- 2,920 3,014,900 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Electric Utilities 0.36% Cia de Transporte de Energia Electrica de Alta Tension Transener SA, Sr Note (Argentina) (S) 8.875 12-15-16 B 4,685 4,731,850 Electrical Components & Equipment 0.14% Baldor Electric Co., Gtd Sr Note 8.625 02-15-17 B 1,760 1,850,200 Foreign Government 33.55% Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,389,870 Bonos Y Oblig Del Estado, Bond (Spain) (C) 6.150 01-31-13 AAA 24,015 35,350,726 Bond (Spain) (C) 5.400 07-30-11 AAA 13,335 18,651,149 Brazil, Federative Republic of, Bond (Brazil) (D) 12.500 01-05-16 BB 26,200 14,126,995 Bundesrepublik Deutschland, Bond (Germany) (C) 3.500 01-04-16 AAA 14,070 17,981,913 Canada Housing Trust, Bond (Canada) (D) 4.100 12-15-08 AAA 2,000 1,706,588 Canada, Government of, Bond (Canada) (D) 4.250 12-01-08 AAA 27,940 23,935,636 Bond (Canada) (D) 4.250 09-01-09 AAA 32,600 27,999,773 Bond (Canada) (D)(M) 4.000 09-01-10 AAA 75,360 64,396,150 Bond (Canada) (D) 4.000 06-01-16 AAA 64,950 55,264,692 Colombia, Republic of, Note (Colombia) 10.750 01-15-13 BB+ 18,400 22,770,000 Germany, Federal Republic of, Bond (Germany) (C) 5.000 01-04-12 AAA 16,800 23,246,963 Ireland, Government of, Bond (Ireland) (C) 5.000 04-18-13 AAA 2,000 2,793,809 Deb (Ireland) (C) 4.600 04-18-16 AAA 28,705 39,718,585 Mexican States, United, Bond (Mexico) 11.375 09-15-16 BBB 3,800 5,434,000 Note (Mexico) 8.375 01-14-11 BBB 7,200 7,970,400 Ontario, Province of, Bond (New Zealand) (D) 5.750 03-03-08 AA 10,600 7,283,260 Deb (Canada) (D) 4.500 03-08-15 AA 21,400 18,583,716 Deb (Canada) (D) 4.400 11-19-08 AA 29,000 24,863,008 Note (New Zealand) (D) 6.250 06-16-15 AA 10,600 7,086,154 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 20,003,437 Gas Utilities 0.26% Southern Union Co., Jr Sub Note Ser A (L) 7.200 11-01-66 BB 3,355 3,364,501 Health Care Facilities 0.36% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,757,220 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Hotels, Resorts & Cruise Lines 0.25% French Lick Resorts & Casino Corp., Note (S) 10.750 04-15-14 B- 3,545 3,256,969 Independent Power Producers & Energy Traders 0.40% Empresa Nacional de Electricidad SA, Bond (Chile) 7.875 02-01-27 BBB- 4,500 5,257,044 Integrated Oil & Gas 1.87% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 3,800 4,237,000 Gtd Note 8.500 02-15-08 BBB 16,002 16,402,050 Gtd Note (L) 7.375 12-15-14 BBB 3,675 4,049,850 Integrated Telecommunication Services 0.76% Axtel SAB de CV, Sr Note (Mexico) (S) 7.625 02-01-17 BB- 4,000 4,010,000 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B- 5,850 6,003,563 Leisure Facilities 1.00% AMC Entertainment, Inc., Sr Sub Note 9.500 02-01-11 CCC+ 7,000 7,000,000 Sr Sub Note (L) 8.000 03-01-14 CCC+ 3,000 3,075,000 Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon (12.00%, 08-16-09) (O) Zero 08-15-14 CCC+ 3,595 3,163,600 Managed Health Care 0.25% HealthSouth Corp., Sr Note (S) 10.750 06-15-16 CCC+ 3,000 3,352,500 Marine 0.86% Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (S) 9.500 12-15-14 B 5,000 5,137,500 Minerva Overseas Ltd., Gtd Note (United Kingdom) (S) 9.500 02-01-17 B 6,190 6,190,000 Metal & Glass Containers 1.01% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 5,480 5,754,000 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 3,200 3,352,000 Gtd Sr Sec Note 8.875 02-15-09 BB- 4,114 4,206,565 Multi-Line Insurance 0.24% Sul America Participacoes SA, Bond (Brazil) (S) 8.625 02-15-12 B 3,120 3,166,800 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Multi-Utilities 0.24% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 3,000 3,180,000 Oil & Gas Equipment & Services 0.25% Allis-Chalmers Energy Inc., Sr Note (S) 8.500 03-01-17 B 3,315 3,298,425 Oil & Gas Storage & Transportation 0.56% MarkWest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 7,135 7,402,563 Other Diversified Financial Services 3.91% Cosan Finance Ltd., Gtd Bond (Brazil) (S) 7.000 02-01-17 BB 4,045 3,923,650 General Electric Capital Corp., Bond Ser A Tranche 1 (New Zealand) (D) 6.625 02-04-10 AAA 25,300 17,275,085 Sr Note (Mexico) (D) 9.500 12-11-14 AAA 72,500 6,705,698 Sr Note (Mexico) (D) 8.750 10-05-15 AAA 72,500 6,503,046 Independencia International Ltd., Gtd Sr Bond (Brazil) (S) 9.875 01-31-17 B 5,000 4,975,000 Orascom Telecom Finance SCA, Gtd Note (Egypt) (L)(S) 7.875 02-08-14 B- 1,735 1,745,844 Regency Energy Partners LP, Sr Note (S) 8.375 12-15-13 B 6,995 7,152,388 Smurfit Kappa Funding Plc, Sr Sub Note (Ireland) (C) 7.750 04-01-15 B- 2,320 3,279,126 Paper Packaging 1.90% Graphic Packaging International, Inc., Sr Sub Note (L) 9.500 08-15-13 B- 5,550 5,917,688 Gtd Sr Note 8.500 08-15-11 B- 2,100 2,184,000 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 2,970 3,151,913 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 5,534 5,720,773 Sr Note 8.375 07-01-12 CCC+ 7,970 8,129,400 Paper Products 0.55% Pope & Talbot, Inc., Deb 8.375 06-01-13 CCC 3,000 2,647,500 Sr Note 8.375 06-01-13 CCC 5,250 4,633,125 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., Sr Note 7.000 04-01-14 BB 600 607,500 Regional Banks 4.48% New South Wales Treasury Corp., Bond (Austria) (D) 7.000 12-01-10 AAA 72,880 59,074,608 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Restaurants 0.16% Landry's Restaurants, Inc., Gtd Sr Note Ser B 7.500 12-15-14 B 2,175 2,164,125 Specialized Finance 1.24% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 10,835 10,835,000 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB- 5,660 5,504,350 Specialty Chemicals 0.22% American Pacific Corp., Sr Note (S) 9.000 02-01-15 B 2,795 2,878,850 Thrifts & Mortgage Finance 7.58% Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-5 Class A4 5.414 09-10-47 AAA 11,640 11,755,505 Countrywide Home Loans, Mtg Pass Thru Ctf Ser 2005-27 Class 2A1 5.500 12-25-35 Aaa 39,265 38,675,660 Crown Castle Towers, LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,000 3,011,192 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 500 511,877 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2006-GG7 Class A4 5.914 07-10-38 AAA 12,935 13,590,339 IndyMac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR19 Class 4A1 6.398 08-25-36 AAA 14,725 14,950,878 SBA CMBS Trust, Mtg Pass Thru Ctf Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 2,370 2,387,169 Mtg Pass Thru Ctf Ser 2006-1A Class J (S) 7.825 11-15-36 B1 2,015 2,029,485 Wells Fargo Mortgage-Backed Securities Trust, Mtg Pass Thru Ctf Ser 2006-AR12 Class 1A1 6.039 09-25-36 Aaa 12,930 13,120,861 Tobacco 0.55% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 6,670 7,270,300 Wireless Telecommunication Services 2.58% America Movil SA de CV, Bond (Mexico) (D) 9.000 01-15-16 BBB+ 65,700 6,010,908 American Cellular Corp., Sr Note Ser B 10.000 08-01-11 CCC 8,251 8,777,001 Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC 5,500 5,940,000 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 6,253 6,448,406 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 2,600 2,690,535 Rural Cellular Corp., Sr Sub Note (L) 9.750 01-15-10 CCC 4,000 4,105,000 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.29% (Cost $3,691,350) Gas Utilities 0.10% KN Capital Trust I, 8.56%, Ser B, 04-15-27 B- $1,320 1,341,294 Regional Banks 0.19% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B- 2,340 2,530,710 Issuer Shares Value Common stocks 1.96% (Cost $20,389,722) Commodity Chemicals 0.45% Great Lakes Carbon Income Fund (Canada) 592,741 5,960,016 Gold 0.68% Newmont Mining Corp. 200,000 9,014,000 Integrated Telecommunication Services 0.10% Chunghwa Telecom Co., Ltd., American Depositary Receipt (ADR) (Taiwan) 29,196 563,191 Deutsche Telekom AG, (Germany) (ADR) 8,253 148,224 Manitoba Telecom Services, Inc. (Canada) 910 35,836 Versatel Telecom International NV (Netherlands) (C)(I) 590,005 561,144 Precious Metals & Minerals 0.69% Silver Standard Resources, Inc. (Canada) (I) 270,097 9,131,980 Wireless Telecommunication Services 0.04% USA Mobility, Inc. 25,267 489,674 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 0.00% $0 (Cost $968,602) Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G)(I) CCC 100,913 0 Issuer Shares Value Rights 0.00% (Cost $0) Integrated Telecommunication Services 0.00% Versatel Telecom International NV (Netherlands) (C)(I) 590,005 46,762 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.26% (Cost $3,363,535) Education Services 0.26% Riverdeep Interactive Learning Ltd., Tranche B (Fac LN304747) B $3,350 3,383,500 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 15.01% (Cost $195,366,087) Government U.S. 3.33% United States Treasury, Bond (L) 9.250% 02-15-16 AAA $8,600 11,529,040 Bond (L) 8.125 08-15-19 AAA 5,225 6,901,488 Note (L) 4.875 08-15-16 AAA 25,000 25,580,075 Government U.S. Agency 11.68% Federal Home Loan Mortgage Corp., CMO REMIC 3165-ND (G) 5.500 10-15-34 AAA 18,480 18,395,546 CMO REMIC 3228-PL (G) 5.500 10-15-34 AAA 25,320 25,080,167 Federal National Mortgage Assn., CMO REMIC 2006-65 TE 5.500 05-25-35 AAA 9,905 9,837,094 30 Yr Pass Thru Ctf 5.500 10-01-36 AAA 6,928 6,873,303 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,777,343 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,862,083 30 Yr Pass Thru Ctf (M) 5.500 03-15-34 AAA 27,405 27,182,334 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 20,295 20,471,875 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 21,388 21,573,911 Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on February 28, 2007 (unaudited) Issuer Shares Value Warrants 0.01% (Cost $647,943) Broadcasting & Cable TV 0.00% Virgin Media Inc. (I) 28,043 14,302 Integrated Telecommunication Services 0.01% COLT Telecom Plc (United Kingdom) (B)(I)(S) 5,000 72,315 Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.78% (Cost $36,626,000) Joint Repurchase Agreement 2.78% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07 due 3-1-07 (secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $36,631,362 5.270% 36,626 36,626,000 Shares Total investments (Cost $1,298,144,037) 100.00% Page 9 John Hancock Strategic Income Fund Footnotes to Schedule of Investments February 28, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $2,603,025, or 0.20% of the Fund's total investments, as of February 28, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 28, 2007. (M) These securities having an aggregate value of $27,182,334, or 2.06% of the Fund's total investments, have been purchased as a forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $28,453,973 of Government of Canada, 4%, 09-01-10 has been segregated to cover the forward commitment. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $140,476,803, or 10.65% of the Fund's total investments, as of February 28, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on February 28, 2007, including short-term investments, was $1,298,144,037. Gross unrealized appreciation and depreciation of investments aggregated $36,702,273 and $15,641,917, respectively, resulting in net unrealized appreciation of $21,060,356. Footnotes to Schedule of Investments - Page 1 John Hancock Strategic Income Fund Forward foreign currency exchange contracts February 28, 2007 (unaudited) Principal amount Appreciation Currency covered by contract Expiration month (depreciation) BUYS Australian Dollar $84,250,000 March 2007 $349,111 Canadian Dollar $247,093,734 March 2007 ($828,175) Euro $76,450,000 March 2007 $1,048,234 New Zealand $6,500,000 March 2007 $47,518 $616,688 SELLS Australian Dollar $151,225,000 March 2007 ($453,533) Canadian Dollar $425,103,319 March 2007 ($631,385) Euro $137,000,000 March 2007 ($1,769,361) New Zealand $82,730,000 March 2007 ($431,140) ($3,285,419) Forward foreign currency exchange contracts John Hancock Strategic Income Fund Summary of written options outstanding on February 28, 2007 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Silver Standard Resources 2,700 $35 March 17, 2007 $261,205 Total Summary of written options ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 30, 2007
